Order entered November 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01085-CR
                                      No. 05-19-01086-CR

                     EDUARDO GUADALUPE GONZALEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                      Trial Court Cause Nos. 2-19-0187 and 2-19-0188

                                            ORDER
       Before the Court is the November 21, 2019 motion to substitute counsel. We GRANT

the motion. We DIRECT the Clerk to remove Sharita Blacknall and to list Niles Illich as

counsel of record for appellant. All future correspondence should be sent to Niles Illich, Scott H.

Palmer, P.C., 15455 Dallas Parkway, Suite 540, Addison, Texas 75001.

       Also before the Court is appellant’s November 21, 2019 motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before December

27, 2019.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE